Name: Council Regulation (EEC) No 3442/80 of 22 December 1980 opening, allocating and providing for the administration of a Community tariff quota for wines of fresh grapes and grape must with fermentation arrested by the addition of alcohol, falling within heading No 22.05 of the Common Customs Tariff and originating entirely in Greece (1981)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 359/ 8 Official Journal of the European Communities 31 . 12 . 80 COUNCIL REGULATION (EEC) No 3442/80 of 22 December 1980 opening, allocating and providing for the administration of a Community tariff quota for wines of fresh grapes and grape must with fermentation arrested by the addition of alcohol, falling within heading No 22.05 of the Common Customs Tariff and originating entirely in Greece ( 1981 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES, over a representative period, and to the economic outlook for the quota period concerned ; Whereas , on the basis of the statistics at present available , imports from Greece into the Community of Nine in 1977 , 1978 and 1979 of the product concerned have developed as follows and represent the following percentages of total imports into the Community : Having regard to the 1979 Act of Accession , and in particular Article 72 thereof, Having regard to the proposal from the Commission, Member States 1977 1978 1979 Benelux 68-57 63-57 51-21 Denmark 0-01 0-01 0-29 Germany 25-23 29-38 37-62 France 5-23 5-43 7-88 Ireland 0-01 0-02 0-02 Italy 0-06 0-11 0-13 United Kingdom 0-89 1-38 2-85 Whereas , in compliance with Articles 25 and 64 of the abovementioned Act, customs , duties on imports between the Community of Nine and the Hellenic Republic are to be progressively abolished in accordance with a timetable which provides for a first reduction of 10 % on 1 January 1981 to be made on the basic duty, as defined in Article 24 of the said Act ; whereas for wines from fresh grapes and grape must with fermentation arrested by the addition of alcohol , falling within heading No 22.05 of the Common Customs Tariff and originating entirely in Greece , the customs duties applicable in the Community of Nine from 1 January 1981 will be equivalent to 13-5 % of the Common Customs Tariff duty up to a maximum quantity of 430 000 hectolitres and to 90 % of this duty for the surplus quantities ; whereas it is therefore necessary, in order to determine the duty applicable on imports of such wines , to open for the products concerned, from 1 January 1981 , a Community tariff quota of 430 000 hectolitres at a duty corresponding to 13-5 % ; Whereas , taking into account these figures and the foreseeable development of the market in the products concerned during 1981 the initial shares in the volume of the quota may be fixed approximately at the following percentages : Benelux 62-91 Denmark 0-52 Germany 29-35 France 4-43 Ireland 0-35 Italy 0-35 United Kingdom 2-09Whereas it is in particular necessary to guarantee all importers of the Community of Nine equal and uninterrupted access to the said quota and uninterrupted application of the rate laid down for that quota to all imports into the said Community of the products concerned until the quota has been used up ; whereas having regard to the above principles the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas , to reflect most accurately the actual development of the market in the products / concerned , such allocation should be in proportion to the needs of the Member States , assessed by reference both to the statistics relating to imports from Greece Whereas in order to take into account the import trends for the product concerned in the Member States , the quota volume should be divided into two instalments , the first instalment being allocated among the Member States and the second forming a reserve intended ultimately to cover the requirements of the Member States , should their initial share be used up ; whereas , in order to ensure a certain degree of security to importers , the first instalment of the Community quota should be determined at a relatively high level , which under present circum ­ stances could be 90 % of the quota volume ; 31 . 12 . 80 Official Journal of the European Communities No L 359/9 of Luxembourg are united in and jointly represented by the Benelux Economic Union, any measure concerning the administration of the quota shares allocated to that economic union may be carried out by any of its members , Whereas the initial shares may be used up fairly quickly ; whereas, therefore, to avoid disruption of supplies any Member State which has almost used up its initial share, should draw a supplementary share from the Community reserve ; whereas this must be done by each Member State as each one of its supp ­ lementary shares is almost used up, and as many times as the reserve allows ; whereas the initial and supplementary shares must be valid until the end of the quota period ; whereas this form of administration requires close collaboration between the Member States and the Commission, and the Commission must be in a position to follow the extent to which the tariff quota has been used up and to inform the Member States thereof; Whereas if, at a specified date in the quota period, a considerable quantity of the initial quota share remains in any Member State, it is essential that the Member State should return a certain proportion thereof to the reserve, in order to avoid part of the Community quota remaining unused in one Member State when it could be used in others ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1981 , a Community tariff quota of 430 000 hectolitres shall be opened in the Community of Nine of wine of fresh grapes and grape must with fermentation arrested by the addition of alcohol with the exception of resinated wines (retsina) falling within heading No 22.05 of the Common Customs Tariff, originating entirely in Greece . Within this tariff quota, the Common Customs Tariff duty shall be reduced to the levels indicated in the table below : CCT heading No Description NIMEXE code - ( 1980) Rate of duty 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : A. Sparkling wine 22.05-01 , 09 5-4 EUA per hi B. Wine in bottles with 'mushroom' stoppers held in place by ties or fastenings, and wine otherwise put up with an excess pressure of not less than 1 bar but less than 3 bar, measured at a temperature of 20 °G 22.05-15 5-4 EUA per hi C. Other : l I. Of an actual alcoholic strength by volume not exceeding 13 ° , in con ­tainers holding : a) 2 litres or less 22.05-21 1 - 8 ECU per hi (') b) More than 2 litres 22.05-25 1-4 ECU per hi (') II . Of an actual alcoholic strength by volume exceeding 13 ° but not ex ­ ceeding 15 ° , in containers holding : a) 2 litres or less 22.05-31 2-2 ECU per hi O b) More than 2 litres 22.05-35 1-7 ECU per hi (') (') The exchange rate to be applied in converting into national currencies the ECU in which the customs duty is expressed shall be the representative rate applicable to wine, if such a rate is fixed for the purpose of the common agricultural policy. No L 359/ 10 Official Journal of the European Communities 31 . 12 . 80 CCT heading No Description NIMEXE code ( 1980) Rate of duty 22.05 (continued) 22.05-39 2-7 ECU per hi (') 22.05-49 2-2 ECU per hi ( 4 ) C. III . Of an actual alcoholic strength by volume exceeding 15 ° but not ex ­ ceeding 18 ° , in containers holding : a) 2 litres or less : 2 . Other b) More than 2 litres : 3 . Other IV. Of an actual alcoholic strength by volume exceeding 18 ° but not ex ­ ceeding 22 ° , in containers holding : a) 2 litres or less : 2 . Other b) More than 2 litres : 3 . Other V. Of an actual alcoholic strength by volume exceeding 22 ° , in containers holding : a) 2 litres or less b) More than 2 litres 22.05-54 3 ECU per hi 0) 22.05-68 3 ECU per hi (') 22.05-91 &lt; 0-1 ECU per hi and per % vol . -I- 1-8 ECU per hi (') 22.05-98 0-1 ECU per hi and per % vol . (') (') The exchange rate to be applied in converting into national currencies the ECU in which the customs duty is expressed shall be the representative rate applicable to wine, if such a rate is fixed for the purpose of the common agricultural policy. 3 . The second instalment of 43 000 hectolitres shall constitute the reserve . Article 2 1 . The tariff quota referred to in Article 1 ( 1 ) shall be divided into two instalments . 2 . A first instalment, amounting to 387 000 hectolitres, shall be shared among the Member States ; the shares which, subject to Article 5 , shall be valid until 31 December 1981 shall be as follows : Article 3 1 . If 90 % or more of any Member State's initial share, as laid down in Article 2 (2), or 90 % or more of that share less the amount returned to the reserve where Article 5 has been applied , has been exhausted, that Member State shall without delay, by notifying the Commission, draw a second share equal to 15 % of its initial share, rounded up to the next unit where appropriate , to the extent that the amount in the reserve allows . 2 . If, after its initial share has been exhausted, 90 % or more of the second share drawn by that Benelux Denmark Germany France Ireland Italy United Kingdom hectolitres 243 450 2 000 113 600 17 150 1 350 1 350 8 100 31 . 12 . 80 Official Journal of the European Communities No L 359/ 11 Article 7 The Commission shall keep account of the shares opened by Member States in accordance with Articles 2 and 3 and shall inform each of them of the extent to which the reserve has been used as soon as it receives the notification . The Commission shall , not later than 5 October 1981 , notify the Member States of the state of the reserve after the return of shares pursuant to Article 5 . The Commission shall ensure that any drawing which uses up the reserve is limited to the balance available and, for this purpose, shall specify the amount thereof to the Member State which makes the final drawing. Member State has been exhausted, it shall , in the manner provided for in paragraph 1 , draw a third share equal to 7 ¢ 5 % of its initial share . 3 . If, after its second share has been exhausted, 90 % or more of the third share drawn by that Member State has been used up, it shall , in the manner provided for in paragraph 1 , draw a fourth share equal to the third . This process shall be applied until the reserve is exhausted . 4 . By way of derogation from paragraphs 1 , 2 and 3 , Member States may draw smaller shares than those fixed in those paragraphs if there is reason to believe that those shares might not be used up. They shall inform the Commission of their reasons for applying this paragraph. Article 8 Article 4 Each of the additional shares drawn pursuant to Article 3 shall be valid until 31 December 1981 . 1 . Member States shall take all measures necessary to ensure that supplementary shares drawn pursuant to Article 3 are opened in such a way that charges may be made without interruption against their combined shares of the Community quota. 2 . Member States shall ensure that importers of the said products established in their territory have free access to the shares allocated to them or drawn from the reserve . 3 . The extent to which a Member State has used up its share shall be determined on the basis of the imports of the products in question submitted to the customs authorities under the cover of declarations that they have been made available for free circu ­ lation . Article 5 Member States shall return to the reserve, not later than 1 October 1981 , the unused portion of their initial share which, on 15 September 1981 , is in excess of 20 % of the initial amount. They may return a greater portion if there are grounds for believing that such portion may not be used in full . The Member States shall , not later than 1 October 1981 , notify the Commission of the total imports of the products concerned effected under and charged against the Community quota up to and including 15 September 1981 and, where appropriate , of the proportion of their initial shares that they are returning to the reserve . Article 9 At the request of the Commission, Member States shall inform it of imports of the products in question actually charged against their shares . Article 10 The Member States and the Commission shall cooperate closely in order to ensure that this Regu ­ lation is complied with . Article 6 The Member States shall be authorized to divide the shares allocated to them or which they have drawn from the reserve into two parts , according to their foreseeable use , reserving one part for wines intended for direct consumption and the other for wines intended for processing . However, during the marketing year and according to the actual needs which arise , they shall make the necessary adjustments to the original allocations . Article 11 This Regulation shall enter into force on 1 January 1981 . No L 359/ 12 Official Journal of the European Communities 31 . 12 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels* 22 December 1980 . For the Council The President J. SANTER